People v Santos (2017 NY Slip Op 06300)





People v Santos


2017 NY Slip Op 06300


Decided on August 23, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2016-02637
 (Ind. No. 1013/14)

[*1]The People of the State of New York, respondent,
vJose Santos, appellant.


Michael A. Fiechter, Bellmore, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Kevin C. King of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Nassau County (Carter, J.), rendered September 9, 2015, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the voluntariness of his plea of guilty is unpreserved for appellate review (see People v Elting, 151 AD3d 739, 740). In any event, the record establishes that the defendant's plea was knowingly, voluntarily, and intelligently entered (see People v Louis, 131 AD3d 491, 491).
BALKIN, J.P., CHAMBERS, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court